Case: 16-41323      Document: 00514234160         Page: 1    Date Filed: 11/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-41323
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 13, 2017
                                                                           Lyle W. Cayce
IRON THUNDERHORSE,                                                              Clerk


                                                 Plaintiff-Appellant

v.

BILL PIERCE, individually; RON TEEL, individually and in his official
capacity as Coordinator of Native American Religious Programs;
UNIDENTIFIED DOES; BRYAN COLLIER; VANCE DRUM, in his official
capacity as Director of Chaplaincy,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:04-CV-222


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Iron Thunderhorse, Texas inmate # 00624391, filed suit under the
Religious Land Use and Institutionalized Persons Act and 42 U.S.C. § 1983.
He claimed that certain policies and practices of the Texas Department of
Criminal Justice (TDCJ) interfered with his practice of the Native American


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41323    Document: 00514234160     Page: 2   Date Filed: 11/13/2017


                                 No. 16-41323

Shamanism faith. Following a bench trial, the magistrate judge (MJ) granted
the following injunctive relief: (1) the TDCJ was required to recognize Native
American Shamanism as a valid faith with its own “faith code”;
(2) Thunderhorse would be allowed to request the designation of a reasonable
number of holy days and to request traditional foods for feast days, in
conformity with TDCJ regulations; and (3) if he is released from administrative
segregation, the TDCJ could not unreasonably deny Thunderhorse access to
pipe ceremonies, a medicine bundle, a clay flute, and a small drum.
      Nearly eight years later, Thunderhorse filed a motion seeking relief from
the injunction under Federal Rule of Civil Procedure 60(b)(6). The MJ denied
the motion sua sponte, concluding that Thunderhorse had failed to
demonstrate “exceptional circumstances” that would entitle him to relief.
Thunderhorse appealed.
      Thunderhorse argues that the MJ erred in denying his motion under
Rule 60(b)(6) because changes in the TDCJ’s policies and the relevant case law
have rendered the injunctive relief previously granted obsolete and
inequitable. He also claims that the MJ failed to consider his pro se motion
under a less strict standard than a motion drafted by an attorney and denied
him the benefit of liberal construction. “This court reviews the denial of a Rule
60(b)(6) motion under an abuse of discretion standard.” Diaz v. Stephens, 731
F.3d 370, 374 (5th Cir. 2013).
      Though Thunderhorse alleges that the TDCJ made changes to the
manner in which the pipe ceremony is performed, he still has access to such
ceremonies, consistent with the MJ’s order granting injunctive relief.        He
complains about a new regulation permitting female prisoners to wear head
coverings at all times even though male prisoners can wear head coverings
only in their cells, but head coverings were not addressed by the injunction,



                                       2
    Case: 16-41323    Document: 00514234160     Page: 3   Date Filed: 11/13/2017


                                 No. 16-41323

and the MJ stated that Thunderhorse could pursue his claim in a new civil
rights action.
      Despite Thunderhorse’s argument that this court’s unpublished decision
in Odneal v. Pierce, 324 F. App’x 297 (5th Cir. 2009), marked a change in the
decisional law related to prison grooming policies, “[a] change in decisional law
after entry of judgment does not constitute exceptional circumstances and is
not alone grounds for relief from a final judgment under Rule 60(b)(6).” Diaz,
731 F.3d at 375 (alteration in original) (internal quotation marks omitted).
      The MJ gave due regard to Thunderhorse’s pro se status. As the movant
seeking relief under Rule 60(b), Thunderhorse had the burden of establishing
“extraordinary circumstances,” which he failed to do. See id. at 374. The MJ
did not abuse his discretion in denying Thunderhorse’s motion to modify and
enforce the injunction.
      In his reply brief, Thunderhorse raises “other exceptional circumstances”
that he maintains entitle him to relief under Rule 60(b). This court will not
consider claims raised for the first time in a reply brief. Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).
      Thunderhorse complains that the MJ failed to admonish him of his right
to file written objections to the MJ’s order denying his motion and failed to
inform him of the relevant deadlines. Thunderhorse has confused the MJ’s
obligations when acting under 28 U.S.C. § 636(b)(1)(C) with the obligations of
a MJ acting as the deciding court after consent of the parties under 28 U.S.C.
§ 636(c)(1).
      The judgment is AFFIRMED.




                                       3